DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 05/19/2021, claims 1 and 11 have been amended, and claims 14 and 15 are new. Currently, claims 1-15 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurasawa et al. (US 20170262121 A1)
Regarding claim 1, Kurasawa teaches a touch display apparatus, comprising: a touch display panel, comprising: a plurality of display pixels, disposed on the touch display panel and divided into a plurality of display areas; (Para 72-88. Fig. 3 shows each common electrode 26 corresponding to plurality of electrodes with plurality of pixels).
a plurality of common electrodes, disposed on the touch display panel and respectively corresponding to the display areas; (Para 72-88. Fig. 3 shows each common electrode 26 corresponding to plurality of electrodes).
a plurality of common voltage transmission switches, respectively coupled to the common electrodes, wherein the common voltage transmission switches respectively determine whether to respectively transport a plurality of common voltages to the common electrodes according to a plurality of control signals;  (Para 137-142, Figs 6B-7A show how the common voltage is applied to each electrode.  Each switch has a control signal SW1. So the control signals are identical)
and a plurality of data transmission switch sets, respectively corresponding to the common voltage transmission switches, wherein the data transmission switch sets are respectively controlled by a plurality of multiplexer signals, and turn-on or turn-off states of each of the data transmission switch sets and the corresponding common voltage transmission switch are identical. (Para 137-142, 160. Fig. 3 shows data lines 21.  Please note the data signal are applied to the pixels through the multiplexer which means there are switches connecting to the data lines  and the turn-on or turn-off states are identical as in voltages are applied to the common electrode and the pixel during their on state. So their functions are identical.)


Regarding claim 2, Kurasawa already teaches the touch display apparatus as claimed in claim 1, 
And Kurasawa further teaches wherein the common voltage transmission switches comprise at least one first common voltage transmission switch and at least one second common voltage transmission switch, the at least one first common voltage transmission switch receives a first common voltage and is controlled by a first control signal to transmit the first common voltage to at least one first common electrode, and the at least one second common voltage transmission switch receives a second common voltage and is controlled by a second control signal to transmit the second common voltage to at least one second common electrode. (Para 137-142, Fig. 6B-7A shows the plurality of switches GSW for each column of common electrodes).

Regarding claim 3, Kurasawa already teaches the touch display apparatus as claimed in claim 2, 
And Kurasawa further teaches wherein turn-on and turn-off states of the at least one first common voltage transmission switch and the at least one second common 

Regarding claim 4, Kurasawa already teaches the touch display apparatus as claimed in claim 2, 
And Kurasawa further teaches wherein the data transmission switch sets comprise: at least one first data transmission switch set, coupled to a plurality of first pixels corresponding to the at least one first common electrode and controlled by a first multiplexer signal; and at least one second data transmission switch set, coupled to a plurality of second pixels corresponding to the at least one second common electrode and controlled by a second multiplexer signal. (Para 137-142, 160. Fig. 3 shows data lines 21.  Please note the data signal are applied to the pixels through the multiplexer which means there are switches and the turn-on or turn-off states are identical as in voltages are applied to the common electrode and the pixel during the on state.  In this case, the first and second multiplexer signals are the same as one multiplexer control the transmission of data to the data lines.)

Regarding claim 5, Kurasawa already teaches the touch display apparatus as claimed in claim 4, 
And Kurasawa further teaches wherein the first multiplexer signal and the first control signal are identical, and the second multiplexer signal and the second control signal are identical. (Para 137-142, 160. Fig. 3 shows data lines 21.  Please note the data signal are applied to the pixels through the multiplexer which means there are 

Regarding claim 6, Kurasawa already teaches the touch display apparatus as claimed in claim 2, 
And Kurasawa further teaches wherein the common voltage transmission switches further comprise at least one third common voltage transmission switch, and the at least one third common voltage transmission switch receives a third common voltage and is controlled by a third control signal to transmit the third common voltage to at least one third common voltage. (Para 137-142, Fig. 6B-7A show there are n switches for n columns of common electrodes).

Regarding claim 7, Kurasawa already teaches the touch display apparatus as claimed in claim 1,
And Kurasawa further teaches the apparatus further comprising: a plurality of data transmission lines, coupled to the data transmission switch sets, wherein each of the data transmission lines extend along a first direction, each of the common electrodes extends along a second direction, and the first direction is parallel with the second direction. (Para 137-142, Figs 3, 6B-7A show the data lines 21 line are parallel to the common electrode 26)


And Kurasawa further teaches the touch display apparatus further comprising: a common voltage generator, coupled to the common voltage transmission switches and configured to provide the common voltages. (Para 137-142, Figs 3, 6B-7A show that there is common voltage generator as power voltages are supplied to the common electrodes 26)

Regarding claim 10, Kurasawa already teaches the touch display apparatus as claimed in claim 1,
And Kurasawa further teaches wherein the touch display panel comprises: a first substrate; a plurality of data transmission lines, disposed on a surface of the first substrate; a display medium layer, disposed between the first substrate and a second substrate; the second substrate, disposed above the surface of the first substrate, wherein the common electrodes and the display pixels are disposed between the first substrate and the second substrate; and a touch substrate, disposed on a first surface of the second substrate. (Para 91-96.  Fig. 5 shows the different element between the substrate 4a and 3a with insulating layer 39 which can be the touch substrate as common electrode is the touch electrode).

Regarding claim 11, refer to the rejection for claim 1. 

Regarding claim 12, refer to rejection for claims 2 in combination with claim 3. 


Regarding claim 14, Kurasawa already teaches the touch display apparatus as claimed in claim 1,
And Kurasawa further teaches  wherein a first part of the common voltage transmission switches set the common electrodes of uncharged display pixels to be in the floating state, (Para 148) and a second part of the common voltage transmission switches set the common electrodes of charged display pixels to receive corresponding common voltages simultaneously. (Para 144-148, 137-142. 81a, 81b and SW1 are the switches)

Regarding claim 15, Kurasawa already teaches the controlling method as claimed in claim 11, 
And Kurasawa further teaches wherein the step of setting the common electrodes of uncharged display pixels to be in the floating state, and setting the common electrodes of charged display pixels to receive corresponding common voltages comprises: simultaneously setting the common electrodes of uncharged display pixels to be in the floating state by a first part of the data transmission switch sets and setting the common electrodes of charged display pixels to receive corresponding common voltages by a second part of the data transmission switch sets. (Para 144-148, 137-142. 81a, 81b and SW1 are the switches)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kurasawa et al. (US 20170262121 A1).
Regarding claim 8, Kurasawa already teaches the touch display apparatus as claimed in claim 1, 

However it is obvious skilled in the art that it is a design choice to have different switch size. 
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Kurasawa to teach wherein a size of each of the common voltage transmission switches is smaller than a size of a data transmission switch of each of the data transmission switch sets due to design layout and power requirement. 

Response to Arguments
Applicant's arguments filed 05/19/2021 have been fully considered but they are not persuasive. 
On pages 10-11, applicant alleged that “That is, Kurasawa sets the common electrode to sensing state, a guard state or float state is determined by a position of each of the row during a touch detection. In detail, during the touch detection, if the common electrode belong to a predetermined row can be set to SE. The common electrodes of neighbored row can be set to the guard state and the common electrodes far away from the predetermined row can be set to the float state. On the contrary, refer to [0038] of presented application:
“Under the condition that the two ends of the display pixel PXA11 are all in the floating state, the data voltage VD1 and the common electrode voltage V321 have the 
That is, the presented application is used to reduce interference on the display brightness of the display pixel by setting the common electrodes of uncharged display pixels to be in a floating state, and setting the common electrodes of charged display pixels to receive corresponding common voltages. Kurasawa is used to improve accuracy of touch detection. The major problems to be solved of currently presented claim 1 and Kurasawa are different.
 Furthermore, in currently presented claim 1, state of each of the common electrodes is determined according to the corresponding display pixel is charged or not. It is different from Kurasawa to set the state of each of the common electrodes according to its position.”
Examiner finds the argument not persuasive. In this case, paragraphs 137-148, 137-142, and figures 6B-7A, and specifically paragraphs 144 and 148 clearly shows the common electrode being in floating state and common voltage transmission with the use of switches 8a, 8b and SW1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HANG LIN/Primary Examiner, Art Unit 2626